DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites, “the first projections” in line 8 and “the second projections” in line 13, which appear to be typographical errors intended to recite, “the two or more first projections” and “the one or more second projections.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al (“Haddock 1”) (US 2013/0145711) in view of Haddock 2 (US 2002/0088196) and Alley (US 6,318,028).
Re claim 1, Haddock 1 discloses a roof mounting bracket (Fig. 2A-2F 10) for securing accessories to seamed panel roof systems (Fig. 2A-2F), the roof mounting bracket (10) being mounted on a roof panel seam (86), the roof mounting bracket (10) comprising: 
a first member (46a), the first member (46a) having threadably coupled thereto (Fig. 2A) two or more first projections (74) disposed on a first side (left side of 86) of the roof panel seam (86), each of the first projections (46a) having a head (either end of 74 is a head), wherein the two or more first projections (74) define a space (between 74) between each of the two or more first projections (74); 
a second member (46b) disposed opposite the first member (46a) on an opposite side (right side of 86) of the roof panel seam (86), the second member (46b) having threadably coupled thereto (Fig. 2A) one or more second projections (74), each of the second projections (74) having a head (either end of 74 is a head), wherein the one or more second projections (74) are positioned opposite (Fig. 2A) the space (the space between 74 on the eft) defined between the two or more first projections (74, as 74 on the right is on an opposite side of the roof seam from the space defined between 74 on the left); 
wherein the two or more first projections (74) are movable relative to (via threading) the first member (46a) to engage the generally planar first side (88a) of the roof panel seam (86) to create two or more first deformations (at each 74, see Fig. 2F) in the roof panel seam (86); and, 
wherein the one or more second projections (74) are movable relative to (via threading) the second member (46b) to engage the generally planar second side (88b) of the roof panel seam (86) to create one or more second deformations (at each 74, see Fig. 2F) in the roof panel seam (86), 
but fails to disclose the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the generally planar first side prior to attachment of the roof mounting bracket, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the generally wave-shaped distortion, and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam such that the generally planar first and generally planar second sides of the roof panel seam remain generally parallel, and one or more first divots disposed in the first member and axially aligned with the one or more second projections.
However, Haddock 2 discloses the roof panel seam (Fig. 2C) having a generally planar first side (66’)  and a generally planar second side (62’) opposite and parallel to (Fig. 2C) the first side (66’)  prior to attachment of the roof mounting bracket (26), such that the generally planar first and generally planar second sides (66’, 62’) of the roof panel seam (Fig. 2C) remain generally parallel (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the generally planar first side prior to attachment of the roof mounting bracket, such that the generally planar first and generally planar second sides of the roof panel seam remain generally parallel as disclosed by Haddock 2 in order to simplify installation, as two parallel side walls of a roof seam would require less force to “crimp” into a wave shaped pattern than the outwardly angled walls 88a/88b of Haddock 1.  
In addition, Haddock 2 discloses one or more first divots (268) disposed in the first member (244 / right side of 204, see also 46a as per above) and axially aligned with (Fig. 7A) the one or more second projections (178).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with one or more first divots disposed in the first member and axially aligned with the one or more second projections as disclosed by Haddock 2 in order to enhance retention of the bracket upon the roof panel seam ([0070]).  
In addition, Alley discloses in a manner that creates a generally wave-shaped distortion (Fig. 19A) of the roof panel seam (shown deformed in Fig. 19A) with parallel first and second sides (each side of the seam in Fig. 19A) of the generally wave-shaped distortion (Fig. 19A), and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam (as shown in Fig. 19A, the bottom projections are shown offset in relation to the top set of projections.  In doing so, the left projection on the bottom is disposed in the space defined between the top two projections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam as disclosed by Alley in order to in order to place one projection between the others such that the bracket is unlikely to move in the longitudinal direction so as to securely grasp the seam.  Moreover, it has been held that combining prior art elements (bracket of Haddock with the hole positioning of Alley) according to known methods to yield predictable results (fastening), simple substitution of one known element (hole positioning of Haddock) for another (hole positioning of Alley) to obtain predictable results (fastening), and/or use of known technique (hole positioning of Riddell) to improve similar devices (methods, or products) (bracket of Haddock) in the same way are within the level of ordinary skill in the art. See MPEP 2143 (I).
Re claim 2, Haddock 1 as modified discloses the roof mounting bracket of claim 1, Haddock 2 discloses wherein the generally planar first side (66’) of the roof panel seam (50’) comprises a first wall (66’) and the generally planar second side (62’) of the roof panel seam (50’) comprises a second wall (62’), the first and second walls (66’, 62’) are directly adjacent one another (Fig. 3).
Re claim 3, Haddock 1 as modified discloses the roof mounting bracket of claim 1, further comprising a third member (44) connecting the first (46a) and second members (46b).
Re claim 4, Haddock 1 as modified discloses the roof mounting bracket of claim 1, Haddock 2 discloses wherein the heads (Fig. 6B 182) of two or more first projections (178) and the one or more second projections (as detailed above) are rounded (Fig. 6B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 wherein the heads of the two or more first projections and the one or more second projections are rounded as disclosed by Haddock 2 in order to provide greater localized force at the point of contact between the projection and the roof seam, as a curved ellipsoid shape would provide greater force at contact than a flattened surface.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 5, Haddock 1 discloses a roof mounting bracket (Fig. 2A-2F 10) for securing accessories to seamed panel roof systems (Fig. 2A-2F), the roof mounting bracket (10) being mounted on a roof panel seam (86), the roof mounting bracket (10) comprising: 
a first member (46a), the first member (46a) having threadably coupled thereto (Fig. 2A) two first projections (74) disposed on a first side (left side of 86) of the roof panel seam (86), each of the two first projections (46a) having a head (either end of 74 is a head), wherein the two first projections (74) define a space (between 74) therebetween; 
a second member (46b) disposed opposite the first member (46a) on an opposite side (right side of 86) of the roof panel seam (86), the second member (46b) having threadably coupled thereto (Fig. 2A) a second projection (74), the second projection (74) having a head (either end of 74 is a head), wherein the second projection (74) is positioned opposite (Fig. 2A) the space (the space between 74 on the left) defined between the two first projections (74, as 74 on the right is on an opposite side of the roof seam from the space defined between 74 on the left); 
wherein the first projections (74) are movable relative to (via threading) the first member (46a) such that the head (right end of 74) engage the generally planar first side (88a) of the roof panel seam (86) to create two first deformations (at each 74, see Fig. 2F) in the roof panel seam (86); and, 
wherein the second projection (74) is movable relative to (via threading) the second member (46b) to engage the generally planar second side (88b) of the roof panel seam (86) to create a second deformation (at each 74, see Fig. 2F) in the roof panel seam (86), 
but fails to disclose the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the generally planar first side prior to attachment of the roof mounting bracket, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the second deformation in the space defined between the two first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam such that the generally planar first and generally planar second sides of the roof panel seam remain generally parallel, and one or more first divots disposed in the first member and axially aligned with the one or more second projections.
However, Haddock 2 discloses the roof panel seam (Fig. 2C) having a generally planar first side (66’)  and a generally planar second side (62’) opposite and parallel to (Fig. 2C) the first side (66’)  prior to attachment of the roof mounting bracket (26), such that the first and second sides (66’, 62’) of the roof panel seam (Fig. 2C) remain generally parallel (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the first side prior to attachment of the roof mounting bracket, such that the first and second sides of the roof panel seam remain generally parallel as disclosed by Haddock 2 in order to simplify installation, as two parallel side walls of a roof seam would require less force to “crimp” into a wave shaped pattern than the outwardly angled walls 88a/88b of Haddock 1.  
In addition, Haddock 2 discloses one or more first divots (268) disposed in the first member (244 / right side of 204, see also 46a as per above) and axially aligned with (Fig. 7A) the one or more second projections (178).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with one or more first divots disposed in the first member and axially aligned with the one or more second projections as disclosed by Haddock 2 in order to enhance retention of the bracket upon the roof panel seam ([0070]).  
In addition, Alley discloses in a manner that creates a generally wave-shaped distortion (Fig. 19A) of the roof panel seam (shown deformed in Fig. 19A) with parallel first and second sides (each side of the seam in Fig. 19A) of the wave-shaped distortion (Fig. 19A), and the second deformation in the space defined between the two first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam (as shown in Fig. 19A, the bottom projections are shown offset in relation to the top set of projections.  In doing so, the left projection on the bottom is disposed in the space defined between the top two projections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the second deformation in the space defined between the two first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam as disclosed by Alley in order to in order to place one projection between the others such that the bracket is unlikely to move in the longitudinal direction so as to securely grasp the seam.  Moreover, it has been held that combining prior art elements (bracket of Haddock with the hole positioning of Alley) according to known methods to yield predictable results (fastening), simple substitution of one known element (hole positioning of Haddock) for another (hole positioning of Alley) to obtain predictable results (fastening), and/or use of known technique (hole positioning of Riddell) to improve similar devices (methods, or products) (bracket of Haddock) in the same way are within the level of ordinary skill in the art. See MPEP 2143 (I).
Re claim 6, Haddock 1 as modified discloses the roof mounting bracket of claim 5, further comprising a third member (44) connecting the first (46a) and second members (46b).
Re claim 7, Haddock 1 as modified discloses the roof mounting bracket of claim 6, wherein the roof mounting bracket (10) is generally U-shaped (Fig. 2A).
Re claim 8, Haddock 1 as modified discloses the roof mounting bracket of claim 5, Haddock 2 discloses wherein the heads (Fig. 6B 182) of two first projections (178) and the second projection (as detailed above) are rounded (Fig. 6B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 wherein the heads of the two first projections and the second projection are rounded as disclosed by Haddock 2 in order to provide greater localized force at the point of contact between the projection and the roof seam, as a curved ellipsoid shape would provide greater force at contact than a flattened surface.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 9, Haddock 1 discloses a roof mounting bracket (Fig. 2A-2F 10) for securing accessories to seamed panel roof systems (Fig. 2A-2F), the roof mounting bracket (10) being mounted on a roof panel seam (86), the roof mounting bracket (10) comprising: 
a first member (46a), the first member (46a) having threadably coupled thereto (Fig. 2A) two or more first projections (74) disposed on a first side (left side of 86) of the roof panel seam (86), each of the first projections (46a) having a head (either end of 74 is a head), wherein the two or more first projections (74) define a space (between 74) between each of the two or more first projections (74); 
a second member (46b) disposed opposite the first member (46a) on an opposite side (right side of 86) of the roof panel seam (86), the second member (46b) having threadably coupled thereto (Fig. 2A) one or more second projections (74), each of the second projections (74) having a head (either end of 74 is a head), wherein the one or more second projections (74) are positioned opposite (Fig. 2A) the space (the space between 74 on the eft) defined between the two or more first projections (74, as 74 on the right is on an opposite side of the roof seam from the space defined between 74 on the left); 
wherein the two or more first projections (74) are movable relative to (via threading) the first member (46a) to engage both the generally planar first side (88a) and the generally planar second side (88b, see Fig. 2F, where once moved, 74 is clearly engaging both of 88a and 88b) of the roof panel seam (86) to create two or more first deformations (at each 74, see Fig. 2F) in the roof panel seam (86); and, 
wherein the one or more second projections (74) are movable relative to (via threading) the second member (46b) to engage the generally planar second side (88b) of the roof panel seam (86) to create one or more second deformations (at each 74, see Fig. 2F) in both the generally planar first side (88a) and the generally planar second side (88b, see Fig. 2F, where once moved, 74 is clearly engaging both of 88a and 88b) of the roof panel seam (86), 
but fails to disclose the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the generally planar first side prior to attachment of the roof mounting bracket, in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam such that the generally planar first and generally planar second sides of the roof panel seam remain generally parallel, and one or more first divots disposed in the first member and axially aligned with the one or more second projections.
However, Haddock 2 discloses the roof panel seam (Fig. 2C) having a generally planar first side (66’)  and a generally planar second side (62’) opposite and parallel to (Fig. 2C) the generally planar first side (66’)  prior to attachment of the roof mounting bracket (26), such that the generally planar first and generally planar second sides (66’, 62’) of the roof panel seam (Fig. 2C) remain generally parallel (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with the roof panel seam having a generally planar first side and a generally planar second side opposite and parallel to the generally planar first side prior to attachment of the roof mounting bracket, such that the generally planar first and generally planar second sides of the roof panel seam remain generally parallel as disclosed by Haddock 2 in order to simplify installation, as two parallel side walls of a roof seam would require less force to “crimp” into a wave shaped pattern than the outwardly angled walls 88a/88b of Haddock 1.  
In addition, Haddock 2 discloses one or more first divots (268) disposed in the first member (244 / right side of 204, see also 46a as per above) and axially aligned with (Fig. 7A) the one or more second projections (178).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with one or more first divots disposed in the first member and axially aligned with the one or more second projections as disclosed by Haddock 2 in order to enhance retention of the bracket upon the roof panel seam ([0070]).  
In addition, Alley discloses in a manner that creates a generally wave-shaped distortion (Fig. 19A) of the roof panel seam (shown deformed in Fig. 19A) with parallel first and second sides (each side of the seam in Fig. 19A) of the wave-shaped distortion (Fig. 19A), and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam (as shown in Fig. 19A, the bottom projections are shown offset in relation to the top set of projections.  In doing so, the left projection on the bottom is disposed in the space defined between the top two projections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 with in a manner that creates a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam as disclosed by Alley in order to in order to place one projection between the others such that the bracket is unlikely to move in the longitudinal direction so as to securely grasp the seam.  Moreover, it has been held that combining prior art elements (bracket of Haddock with the hole positioning of Alley) according to known methods to yield predictable results (fastening), simple substitution of one known element (hole positioning of Haddock) for another (hole positioning of Alley) to obtain predictable results (fastening), and/or use of known technique (hole positioning of Riddell) to improve similar devices (methods, or products) (bracket of Haddock) in the same way are within the level of ordinary skill in the art. See MPEP 2143 (I).
Re claim 10, Haddock 1 as modified discloses the roof mounting bracket of claim 9, further comprising a third member (44) connecting the first (46a) and second members (46b).
Re claim 11, Haddock 1 as modified discloses the roof mounting bracket of claim 10, wherein the roof mounting bracket (10) is generally U-shaped (Fig. 2A).
Re claim 12, Haddock 1 as modified discloses the roof mounting bracket of claim 9, Haddock 2 discloses wherein the heads (Fig. 6B 182) of two or more first projections (178) and the one or more second projections (as detailed above) are rounded (Fig. 6B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof mounting bracket of Haddock 1 wherein the heads of the two or more first projections and the one or more second projections are rounded as disclosed by Haddock 2 in order to provide greater localized force at the point of contact between the projection and the roof seam, as a curved ellipsoid shape would provide greater force at contact than a flattened surface.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Response to Arguments 
Double Patenting:  Applicant’s argument with respect to the double patenting rejections is persuasive and rejection of the claims for double patenting is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that Alley may disclose a projection on a standing seam, but the projections of Alley are not threadably coupled to members of a room mounting bracket.  This may be the case.  However, Alley is not relied upon disclosing any threadability of any member to another member.  As discussed in the previous rejection and the above, Haddock 1 discloses this claimed feature.  Even if Alley “directly criticizes” use of threaded projections, it is not relevant because Alley is not being modified to include any threaded projections.  Haddock 1 discloses threaded projections, and is only modified with the features of Alley disclosed above, nothing more.  Moreover, Applicant argues that Alley criticizes direct contact systems.  Again, Alley is not relied upon disclosing any contact.  Alley is solely relied upon as disclosing a generally wave-shaped distortion of the roof panel seam with parallel first and second sides of the wave-shaped distortion, and the one or more second deformations in the space defined between the two or more first deformations, thereby creating the generally wave-shaped distortion of the roof panel seam.  In other words, the contact or lack thereof of Alley is irrelevant.  Any potential contact features are disclosed by Haddock 1.  Alley is only relied upon as disclosing the wave-shaped distortion.  Moreover, Alley is not being modified at all (to be direct contact), such that the fact it criticizes direct contact systems would be material.    
Applicant’s arguments regarding the amended language are addressed in the above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635